Exhibit 10.2
 
Industrial Bank Co. Ltd.
Short Term LOAN CONTRACT
 
Loan No.: Xi Da Road 2009 Loan 001
 
Lender:
Address:
Post Code:
Tel:
Industrial Bank Co., Ltd.'s Xi'an branch
No. 258, Dong Xin Road, Xi’an
710004
029-87482988
    Borrower:
Mailing Address:
Post Code:
Tel:
Xi’an TCH Energy Technology Co., Ltd.
No. 86, Gaoxin Road, Hi-Tch District, Xi’an City
710075
029-87651097
    Signing City:    Xi’an

 

--------------------------------------------------------------------------------


 
According to applicable laws and regulations of the People's Republic of China
(the "PRC"), the Borrower and Lender, after reaching an agreement through
negotiation, hereby enter into this contract pursuant to Borrower's application
to Lender for a working capital loan (the "Loan")


Article 1 Loan Amount


Loan Amount (full-form characters): Twenty million Yuan exactly.


Article 2 Usage


Loan Usage: only for Working Capital Loan purpose


Article 3 Loan Term


3.1 Term: 12 months, from April 13, 2009 to April 12, 2010
 
3.2 The funds release date shall be as recorded in the Loan voucher. If the
actual release date is later than the starting date of the Loan, the ending date
shall be postponed accordingly.


3.3 Loan release Schedule


On the date of April 13, 2009, Lender shall transfer an amount of RMB 20 million
in full to Borrower’s account.


3.4 If Lender requires the Loan to be early terminated according to the
prescription in Article 9, the term shall be ended up to an earlier due date
correspondingly.


Article 4 Interest Rate and Interest Calculation


4.1 The Loan is applied at a fixed interest rate of 5.31% per year


4.2 Interests under this Loan shall be accrued quarterly, due on the 20th day of
at the end of each quarter within the Loan term and payable by Borrower to
Lender each quarter. All principal and outstanding interests shall be paid in
full on the ending date of the Loan term.


Article 5 Penalty Interest and Compound Interest


5.1 If Borrower diverts the fund under this Loan contract to other purposes, or
fails in repayment of any due amounts on due dates, or fails in reaching an
agreement with Lender for extension of the Loan due to the overdue, Lender shall
have the right to charge Borrower for Penalty Interest by applying Penalty
Interest Rate prescribed hereinafter. For overdue interest, Lender has the right
to charge compound interest at Penalty Interest rate.


5.2 Due to Borrower’s overdue repayment and the failure in reaching an agreement
on extension of the Loan with Lender, the penalty interest rate shall be fixed
at 1.5 times of the Loan’s interest rate under this contract.


2

--------------------------------------------------------------------------------


 
5.3 Due to Borrower’s misusing of the loan, the penalty interest rate shall be
fixed at 2 times of the Loan’s interest rate under this contract.


5.4 Compound interest shall be applied in calculation of interest of the Loan
under this contract.


Article 6 Loan Repayment


6.1 Borrower shall repay all the due in principal and interests under this Loan
contract in full on the due date.


6.2 Borrower shall not pre-repay the principal and interest without a prior
notice to Lender and an approval from Lender. Lender shall have the right to
collect all the interests payable under the original Loan term.


6.3 Borrower hereby irrevocably authorizes Lender to directly withdraw funds
from Borrower's deposit account for repayment of the principle and interests, in
the event of certain occurrences hereinafter prescribed under Article 9 and 10.


Article 7 Security


The following contract shall serves as the Security Contract under this Loan
Contract:


Serial No: Industrial Bank Co. Ltd Xida Street Security Contract. 001-1# 2009
Security type: Guaranty Contract
Guarantor: Shanxi Zhongze Investment Company Limited


Article 8 Declarations and Warranties


Borrower hereby declares to Lender
 
1. Borrower is a legally registered company established and existing under the
laws and has all the necessary rights, power and capability to enter into and
perform all the duties and obligations of this contract.


2. Borrower has full authorization from the Board to enter this loan contract
and this contract violates no laws, regulations, policies, by-laws and rules
applicable to Borrower. Borrower shall take full responsibility of its own if
the contract violates any internal policies or by-laws of Borrower.


3. Excepted for the representations provided by Borrower in the application
documents, Borrower has no mortgage, pledge, lien and contingency liability on
its assets and incomes. Borrower has no outstanding litigation, arbitration and
bankruptcy.


4. Borrower does not hide from Lender any incidents, which may lead to Lender’s
disagreement on signing this contract, as below


(1) Borrower or its top management’s major violation and breach of laws or
defaults events,
(2) Outstanding litigation, or arbitration;
(3) Other debts or contingency liabilities or guaranty, pledge or mortgage for a
third party;
(4) Breach of obligations under other binding contracts,
(5) Anything having negative impacts on financial capability and creditability


3

--------------------------------------------------------------------------------


 
Borrower hereby warrants to Lender to


(1)
provide real, accurate information, statement and documents;

(2)
open a settlement account with Lender and apply this account for daily
settlement purposes,

(3)
apply the fund solely to the usage agreed in the contract, guarantee will not
use the loan on capital equity type investment, will not use the loan to buy or
sell stocks, futures, real estates; will not use the loan for inter-enterprise
lending or other illegal activities prohibited by the state; neither use the
loan for purposes other than agreed in this agreement.

(4)
cooperate with Lender on the supervision and inspection of the use of the funds
borrowed under this Loan contract, as well as the operation, financial
situation, inventory, assets and liability and cash.

(5)
provide sufficient guaranty for the Loan,

(6)
maintain registered capital,

(7)
never transfer fully or partially the liability under the Loan to others without
approval of Lender

(8)
have prior written consent from Lender regarding any changes in ownership or
business restructures (including but not limited to Joint Venture, joint
cooperative agreement; close, shut down, stop operation, change business,
separation, merger, acquisition, re-organization and re-structure into stock
holding company, using facility or equipment or fixed assets or trademark,
patent, know-how, land use right intangible assets to acquire shares or invest,
or use lease, sub-contract, trustee to conduct transactions of ownership or
operation rights.



Article 9 Early Termination


If Borrower has the following incidents to occur during the Loan term, Lender
shall have the right to early terminate the Loan and to directly deduct the
amount equal to all the dues from any Borrower’s accounts


(1)    No payment on due interests,
(2)    Major economic loss of the operation or financial downturns of the
Company,
(3)    Involved or to be involved in litigations or arbitrations.
(4)    Misrepresentation and untruthful in disclosures,
(5)    Misusing the loan,
(6)    Refusals on supervision from Lender and failures in providing relevant
business and financial information
(7)    Major adverse changes in Borrower’s management,
(8)    Any other incidents having risks in safety of the loan.


Article 10 Default Liability


10.1 Any of the following events shall be considered a default if
 
(1) Borrower is delinquent in its repayment of the principal or interest;


(2) Borrower breaches any statement and warranties in Article 8.


(3) Borrower breaches any other Articles of this Agreement.


10.
2 If any default occurs, Lender shall have the right to take one or more actions
as following

 
(1)
Request to cure the default in a limited time,.

 
(2)
Stop Borrower’s withdrawing fund,

 
(3)
Dismiss the Loan contract and require Borrower to repay all the due or undue
balance of the principle and interests,

 
(4)
Require Borrower to pay penalty interests on overdue balance.

 
(5)
Require Borrower to pay penalty interests on the misused Loan amount,

 
4

--------------------------------------------------------------------------------


 
 
(6)
Require Borrower to pay compound interests on the unpaid interests,

 
(7)
Deduct due principle and interest amount directly from borrower’s any banking
account, if the currency of the money in the account is other than RMB, it shall
be converted at current exchange rate into RMB to pay for the due amount,

 
(8)
File lawsuits on Borrower and have Borrower to bear all the litigation expenses



10.3 Lender shall cover all the losses suffered by Borrower if Lender fails in
release of fund on the date for the amount agreed under this contract and the
failure results in Borrower’s loss.


10.4 If the guarantor under this contract has any incident as following, Lender
shall have right to take any actions prescribed in Article 10.2,
(1)  Breaches in the guarantee contract, deterioration in financial position, or
any matters weakening its capability and credibility as a guarantor,
(2)  Default in mortgage contract,
(3)  Default in pledge contract.


Article 11 Waiver of Rights and Perfrom Obligations


11.1 Obligations of Borrower under this contract shall be separate and not
subject to any other matters or a third party’s relationship and influence,
except for the otherwise prescribed in the contract.
 
11.2 Lender’s any tolerance, grace, favor, or delays in execution of any rights
under this contract shall not affect, damage or limit the lender’s enjoyment of
all the rights and interests under this contract and by applicable laws,
regulations, and should not be regarded as give-up of these rights and
interests, nor does it affect the Borrower’s obligations under this contract.


Article 12 Governance


The execution, effectiveness, interpretation, performance and dispute of this
contract are subject to Chinese law. Any dispute concerning this Loan Contract
is under the jurisdiction of the local people's court where Lender is located.


Article 13 Notice


13.1 Under this contract, a notice shall be sent to the contact address listed
on the face of this contract by mail, phone, telex or other methods.


13.2   A party shall notify the other any new contact information immediately if
there is any change in its address.


13.3 It shall be regarded as being received by the other, if
(1) A party has sent out a register mail for 5 working days;
(2) A party has received a return confirmation in telex;
(3) A party has had the other party signed on the hand delivery


13.4 Parties agree that parties seals for company, office, financial, contract,
mail room, loan are valid seals for notices. Borrower's department heads or up
level persons and other personnels are authorized person to receive the notices.


5

--------------------------------------------------------------------------------


 
Article 14 Validity


This Loan Contract shall become effective upon signature (or seal) by legal
representatives or authorized representatives of both parties.


The contract will automatically lose its effect after the principle and interest
are paid back.


Article 15 Writing


This Loan Contract has four originals, which are identical to each other, with
each of the parties holding one copy and one for notary. There are several
duplicates for future reference.


Borrower (Official Seal):  Xi’an TCH Energy Technology Co. Ltd
Signature: Guohua Ku, Legal representative
Date: April 13, 2009.




Lender (Official Seal): Industrial Bank Co., Ltd Xi’an Branch Contact Seal
Signature: Xiaodong Li
Date: April 13, 2009.